DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-20-2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9, 11 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Applicant’s election without traverse of an electrolyte composition containing a compound of formula (1), R1R2=(R3)(C=O)O-R4 where R1=R2=CF3; R3=H and R4=CH3 and further comprises at least one additive different from the compound of  R1 = a C1-C12 alkyl substituted by F; R2 =F or a C1-C12 alkyl substituted by F; R3 = a C1-C12 alkyl substituted by F and R4 =C1-C12 alkyl group and further comprising at least one additive different from the compound of Formula (1) was found allowable.         Therefore an electrolyte composition comprising at least one aprotic organic solvent, at least one conducting salt, a compound comprising R1R2=(R3)(C=O)O-R4 where R1=OR’; R2=OC(O)R’ ; R3 = H and R4 equals an alkyl group and further comprises at least one additive different from the compound of formula (1) was searched.                                           Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 6-7, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suguro (WO 2013/183490 or US 2015/0118548).
           Suguro (‘548) teaches on pages 13-14, claims 1-5, a lithium secondary cell and an electrolytic solution comprising an ester compound represented by the following Formula (1) having the Formula R2-O(C=O)-C=C(R1)-(C=O)O-R2. Suguro teaches on [Thus teaching the claimed invention where R1 = OR’ where R’ is an alkyl which is substituted by one or more substituents selected from F (where at least R1 consists of OR’ in which R’ is substituted by one or more F)]; [R2 = OC(O)R’ where R1= an alkyl] and R3=H]; [R3 = H] and [R4 = an alkyl group].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3-7, 11 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 0.01-10 weight percent of the at least one compound of Formula (I) does not reasonably provide enablement for any amount present of the at least one compound of Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.           There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims [at least one compound of formula (I);
The amount of direction provided by the inventor [the specification teaches on page 7, lines 4-14 is present in an amount of 0.1-10 weight percent];
The existence of working examples [teaches using 1 or 2 weight percent].
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)


Claims 1, 3-7, 9, 11 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using at least one lithium conducting salt, does not reasonably provide enablement for using any conducting salt.  The specification does not enable any person skilled in the art to make the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims [at least one conducting salt];

The amount of direction provided by the inventor [the specification teaches on page 10, lines 1-22 many different lithium salts can be used]; and
The existence of working examples [teaches using LiPF6].

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)


Claims 1, 3-7, 9, 11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 1 is rejected because the claim should cite “(i) at least one additive comprising the compound of formula (I) wherein”.           Claim 16 is rejected because there is no antecedent basis for “at least one further additive”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727